Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Amendments of Claims 1, 4 and 9 are acknowledged. 

Allowable Subject Matter
Claims 1 to 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 9:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed apparatus for filling or method of filling a pouch type package with a liquid product, the pouch type package comprising two flexible opposing side walls defining a product compartment communicating with the environment via a filling duct and a separate handle compartment communicating with the environment via a gas inlet arranged in one of the two side walls, the handle portion is adapted to be filled with gas through the gas inlet, the apparatus comprising a plurality of stations a gas filling station arranged to introduce gas into the handle compartment for inflation thereof and comprising a nozzle applicable over the gas inlet, and ATTORNEY DOCKET NO. 4110.625BS3U.S. App. No. 15/556,832 a transfer unit comprising a gripping member for retrieving the package from the gas filling station and transferring it to a neighboring down-stream situated station, characterized by a gas sealing unit integrated in and movable together with the gripping 
Creating handles on pouches by defining a section of the pouch to be filled with a gas forming a structure similar to a cushion that is intended to be used as a handle is well known in the art, in particular the most similar art of record would be Gustafsson (US 2012/0198791) assigned to the same Assignee as this Application and used in the previous actions. Gustafsson discloses a method and apparatus for making a pouch of exactly the same shape and characteristics, but the transfer unit does not only transfer the package from the gas filling station to a neighboring down-stream situated station but through all the stations, so the gas sealing unit is completely independent from the gripping member of the transfer unit and is stationary on the sealing station without any practical reason to be made integral with the gripping member.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731